DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to Claims 1-4 and 9-15 have been fully considered and are persuasive.  The rejection of claims 1-4 and 9-15 has been withdrawn. 
	Applicant argues persuasively in the Remarks filed 8/23/2022 starting at Page 6 that Boscaro reference does not teach a type-I macroporous volume of which the pore diameter is greater than 50 nm and less than or equal to 1000 nm of between 0.1 and 3 ml/g and that Boscaro is taught to be for the degradation of pollutant in air or water and water splitting in H2 which is not equivalent to Lofficial and Tahir which are directed to the reduction of CO2.
	Applicant further argues persuasively in the Remarks that example 7 and table 1 of the current application shows that the photocatalysts of the invention have an unexpected great selectivity with respect to photocatalytic CO2 reduction towards CH4 and poor selectivity regarding H2O reduction towards H2.
	Applicant further argues persuasively that the cited reference Yuan does not teach about the volume of his macropores with dimension between 300 and 1000 nm and that one skilled in the art reading Lofficial in view of Tahir would not have a reason to follow the teachings of Yuan which is for the degradation of organic dye molecule which is different from carbon dioxide reduction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 expands the porous monolith of Claim 1 to have mesoporosity or type-I macroporosity or type-II macroporosity where Claim 1 is limited to a porous monolith having a mesoporous volume, type-I macroporous volume, AND a type-II macroporous volume.  Therefore Claim 8 does not include all of the limitations of Claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1-4 and 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art does not disclose or fairly suggest a method for photocatalytic carbon dioxide reduction process comprising all of the cumulative limitations of Claim 1.  More specifically, the closest prior art of record does not disclose a photocatalyst in the form of a porous monolith has (a) mesoporous volume of which the pore diameter is greater than 0.2 nm and less than or equal to 50 nm, of between 0.01 and 1 ml/g AND (b) type-I macroporous volume, of which the pore diameter is greater than 50 nm and less than or equal to 1000 nm of between 0.1 and 3 ml/g AND (c) type-II macroporous volume of which the pore diameter is greater than 1 µm and less than or equal to 10 µm of between 0.1 and 8 ml/g.
The closest prior art includes:
Tahir et al (Photocatalytic CO2 reduction and kinetic study over In/TiO2 nanoparticles supported microchannel monolith photoreactor, submitted in the IDS filed 11/21/2019) and Boscaro et al (US-2016/0339413).
Tahir discloses a method for photocatalytic CO2 reduction comprising bringing a feedstock containing CO2 and H2O into contact with a photocatalyst in the form of a porous monolith; and irradiating the photocatalyst with at least one irradiation source producing at least one wavelength lower than the bandgap of said photocatalyst at a temperature of 100°C and at a pressure of 0.2 bar.
Tahir does not disclose the porous monolith comprising the mesopore volume, type-I macroporous volume, and type-II macroporous volume with pore diameters and in the ranges as required now in Claim 1.
Boscaro disclose a photocatalyst for the degradation of pollutants in air or water under radiation in the visible light spectrum where the catalyst comprises a porous monolith exhibiting:  (1) mesopore volume of which the pore diameter is between 2 nm and 10 nm of greater than 0.1 cm3/g and  (2) macropore volume of which the pore diameter is between 2 µm to 10 µm (i.e. type II macropores) of greater than 0.3 cm3/g.
Boscaro does not disclose the porous monolith comprising the mesopore volume, type-I macroporous volume, and type-II macroporous volume with pore diameters and in the ranges as required now in Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL FORREST/ Examiner, Art Unit 1738                                                                                                                                                                                               12/3/2022
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        12/5/2022